Dear Representative Guzzardo:
Your opinion request asked the following question:
      Is a person allowed to obtain credit in the Louisiana State Employee's Retirement System for time served as a Federal Employee, if the person has been a member of the Louisiana System for at least eighteen months and if the person had at least eighteen months service in the Federal Retirement System and provided the person pays the amount to the Louisiana System totally offsetting the actuarial costs?
The statute you cite and which raises this question is La. R.S. 42:697.4 which states as follows:
Credit for certain Louisiana State University Service
      A. Any person who is now and has been a contributing member for at least eighteen months of any actuarially funded retirement system in this state which is supported in whole or in part with public funds shall be eligible to obtain credit in the system of which he is a member for all service rendered with Louisiana State University during that period of time when the university had a nonfunded university retirement plan, or during that period of time when the member was in a retirement system for federal employees if such person had at least eighteen months of service with Louisiana State University during such time or at least eighteen months in a retirement system for federal employees, provided the member pays into the system an amount which on an actuarial basis, totally offsets the increase in accrued liability of the system resulting from the purchase of the service credit.  The amount payable shall be calculated by use of the actuarial funding method, assumptions, and tables in use by the system at the time of the purchase of the service credit. However, the service hereby purchased shall not include military service credit.
It is our opinion that this statute deals only with credits obtainable through service with Louisiana State University.  Initially, the title of the act sets forth its intended applicability.  The wording of the act also sets forth its intended purpose.  The act, in pertinent part states at follows:
      . . . shall be eligible to obtain credit . . . for all service rendered with Louisiana State University during that period of time when the university had a nonfunded university retirement plan or during that period of time when the member was in a retirement system for federal employees, if such person had at least eighteen months of service with Louisiana State University during such time or at least eighteen months in a retirement system for federal employees. Emphasis ours.
This statute deals with credit for service at Louisiana State University. It also covers those with service at the university who were also in a federal retirement system while at the university.  It does not apply to those with only federal service credits.  Such a construction would create a massive change in the Louisiana Retirement System and cannot be obtained by our reading of this Act.
We hope the foregoing is helpful to your inquiry and remain
Sincerely,
                                  WILLIAM J. GUSTE, JR. Attorney General
                                  BY: JAMES M. ROSS Assistant Attorney General